DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement is being considered by the examiner.  However, the Examiner notes that while NPL document 1 refers to a “Search Report and Written Opinion”, the document only contains a search report.  The Search Report has been considered by the Examiner, however, no written opinion has been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sztuk et al. (United States Patent Application Publication 2015/0199559), hereinafter referenced as Sztuk, in view of Tokunaga (United States Patent Application Publication 5,671,447) and further in view of Ackerman (United States Patent Application Publication 2018/0165537).
Regarding claim 1, Sztuk discloses a computer implemented method for controlling the exposure settings of an image sensor device associated with an eye tracking system, the image sensor device being a rolling shutter image sensor device comprising an image sensor of i*j pixels (paragraph 71 teaches that the image sensor is a rolling shutter sensor), the method comprising: - obtaining, in the eye tracking system, a first image comprising i*j pixels captured using the image sensor device at a current exposure setting (figure 6 exhibits step 610 in which a first image is obtained as disclosed at paragraph 50); - determining, by processing circuitry in the eye tracking system, an intensity value, I1, of the first image (figure 6 exhibits step 610 in which the brightness intensity is determined as disclosed at paragraph 51); - comparing, by the processing circuitry, the intensity value, I1, of the first image to a preset desired intensity value, Ides (figure 6 exhibits step 640 in which it is determined if the brightness is within an acceptable range as disclosed at paragraph 51); and - if the intensity value, I1, of the first image differs more than a preset allowed deviation, d, from the preset desired intensity value, Ides: - updating, by the processing circuitry, the current exposure setting (figure 6 exhibits step 660 in which an exposure setting is updated when the brightness is outside the acceptable range as disclosed at paragraphs 52 and 53).  However, Sztuk fails to disclose that the image sensor has global reset; wherein the current exposure setting comprises a partial readout parameter, PR, having a value that corresponds to a number, N, of image parts, IPART(1...N), for partial readout by the image sensor device, the number of image parts, N, being an integer >1; - determining, by the processing circuitry, an updated number, Nupdated, of image parts for partial readout by the image sensor device based on the current number of image parts and the intensity value, I1, of the first image, the updated number of image parts, Nupdated being an integer > 1; wherein the current exposure setting is updated by setting the value of the partial readout parameter, PR, to the updated number, Nupdated, of image parts. 
Tokunaga is a similar or analogous system to the claimed invention as evidenced Tokunaga teaches an eye tracking device wherein the motivation of correctly determining a pupil location thereby improving line of sight and gaze detection would have prompted a predictable variation of Sztuk by applying Tokunaga’s known principal of using an exposure setting which includes a partial readout parameter, PR, having a value that corresponds to a number, N, of image parts, IPART(1...N), for partial readout by the image sensor device, the number of image parts, N, being an integer >1 (figure 15 exhibits an exposure setting of setting a block size, by setting a block size of the image a number of blocks is set through division of the image based on the block size as disclosed at column 27 lines 60-63); - determining, by the processing circuitry, an updated number, Nupdated, of image parts for partial readout by the image sensor device based on the current number of image parts and the intensity value, I1, of the first image, the updated number of image parts, Nupdated being an integer > 1 (figure 15 exhibits steps 803 and 804 which teach that when the intensity exceeds a value a new block size is determined as disclosed at column 28 lines 13-20); wherein the current exposure setting is updated by setting the value of the partial readout parameter, PR, to the updated number, Nupdated, of image parts (figure 15 exhibits step 804 in which the exposure setting is updated with the new block size and number as disclosed at column 28 lines 13-20).
In view of the motivations such as correctly determining a pupil location thereby improving line of sight and gaze detection one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Sztuk.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
However, Sztuk in view of Tokunaga fails to disclose wherein the sensor uses a global reset.
Ackerman is a similar or analogous system to the claimed invention as evidenced Ackerman teaches an image sensor wherein the motivation of ensuring that all pixel lines are properly illuminated would have prompted a predictable variation of Sztuk by applying Ackerman’s known principal of a rolling shutter with global reset (figure 7 exhibits a sensor control method of rolling shutter with global reset as disclosed at paragraph 51).
In view of the motivations such as ensuring that all pixel lines are properly illuminated one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Sztuk.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 2, Sztuk in view of Tokunaga and further in view of Ackerman discloses everything claimed as applied above (see claim 1), in addition, Sztuk discloses performing the method steps of claim 1 repeatedly until the intensity value, 11, of the first image is within the preset allowed deviation, d, from the preset desired intensity value, Ides (figure 6 exhibits wherein the exposure control loop is continuously carried out as disclosed at paragraph 54).
Regarding claim 9, Sztuk in view of Tokunaga and further in view of Ackerman discloses everything claimed as applied above (see claim 1), in addition, Tokunaga discloses wherein the image parts, IPART(1...N), are non-overlapping (column 13 lines 10-25 teach that each block is a non-overlapping sample of pixels).
Regarding claim 10, Sztuk discloses an eye tracking system configured to control the exposure settings of an image sensor device, the system comprising: - an image sensor device in the form of a rolling shutter image sensor device comprising an image sensor of i*j pixels (paragraph 71 teaches that the image sensor is a rolling shutter sensor); and - processing circuitry (paragraph 42 discloses a CPU as disclosed at paragraph 42); wherein the eye tracking system is configured to obtain a first image comprising i*j pixels captured using the image sensor device at a current exposure setting (figure 6 exhibits step 610 in which a first image is obtained as disclosed at paragraph 50), wherein the processing circuitry is configured to: - determine an intensity value, 11, of the first image (figure 6 exhibits step 610 in which the brightness intensity is determined as disclosed at paragraph 51); - compare the intensity value, 11, of the first image to a preset desired intensity value, Ides (figure 6 exhibits step 640 in which it is determined if the brightness is within an acceptable range as disclosed at paragraph 51); and - if the intensity value, 11, of the first image differs more than a preset allowed deviation, d, from the preset desired intensity value, Ides: - - update the current exposure setting (figure 6 exhibits step 660 in which an exposure setting is updated when the brightness is outside the acceptable range as disclosed at paragraphs 52 and 53).  ).  However, Sztuk fails to disclose that the image sensor has global reset; wherein the current exposure setting comprises a partial readout parameter, PR, having a value that corresponds to a number, N, of image parts, IPART(1...N), for partial readout by the image sensor device, the number of image parts, N, being an integer >1; - determining, by the processing circuitry, an updated number, Nupdated, of image parts for partial readout by the image sensor device based on the current number of image parts and the intensity value, I1, of the first image, the updated number of image parts, Nupdated being an integer > 1; wherein the current exposure setting is updated by setting the value of the partial readout parameter, PR, to the updated number, Nupdated, of image parts. 
Tokunaga is a similar or analogous system to the claimed invention as evidenced Tokunaga teaches an eye tracking device wherein the motivation of correctly determining a pupil location thereby improving line of sight and gaze detection would have prompted a predictable variation of Sztuk by applying Tokunaga’s known principal of using an exposure setting which includes a partial readout parameter, PR, having a value that corresponds to a number, N, of image parts, IPART(1...N), for partial readout by the image sensor device, the number of image parts, N, being an integer >1 (figure 15 exhibits an exposure setting of setting a block size, by setting a block size of the image a number of blocks is set through division of the image based on the block size as disclosed at column 27 lines 60-63); - determining, by the processing circuitry, an updated number, Nupdated, of image parts for partial readout by the image sensor device based on the current number of image parts and the intensity value, I1, of the first image, the updated number of image parts, Nupdated being an integer > 1 (figure 15 exhibits steps 803 and 804 which teach that when the intensity exceeds a value a new block size is determined as disclosed at column 28 lines 13-20); wherein the current exposure setting is updated by setting the value of the partial readout parameter, PR, to the updated number, Nupdated, of image parts (figure 15 exhibits step 804 in which the exposure setting is updated with the new block size and number as disclosed at column 28 lines 13-20).
In view of the motivations such as correctly determining a pupil location thereby improving line of sight and gaze detection one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Sztuk.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
However, Sztuk in view of Tokunaga fails to disclose wherein the sensor uses a global reset.
Ackerman is a similar or analogous system to the claimed invention as evidenced Ackerman teaches an image sensor wherein the motivation of ensuring that all pixel lines are properly illuminated would have prompted a predictable variation of Sztuk by applying Ackerman’s known principal of a rolling shutter with global reset (figure 7 exhibits a sensor control method of rolling shutter with global reset as disclosed at paragraph 51).
In view of the motivations such as ensuring that all pixel lines are properly illuminated one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Sztuk.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 18, Sztuk in view of Tokunaga and further in view of Ackerman discloses everything claimed as applied above (see claim 10), in addition, Tokunaga discloses wherein the image parts, IPART(1...N), are non-overlapping (column 13 lines 10-25 teach that each block is a non-overlapping sample of pixels).
Claim 19, a non-transitory computer-readable storage medium, corresponds to and is analyzed the same as the method of claim 1 (paragraph 87 discloses storing instructions in a memory).
Allowable Subject Matter
Claims 3-8, 11-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 is objected to because the prior art of record fails to teach or suggest - reading out a number of image parts, IPART(1...N), one at a time, by the image sensor device, wherein the number of image parts corresponds to the value of 10the partial readout parameter, PR; and - generating a second image by combining, by the processing circuitry, the read out image parts, IPART(1...N), into a combined image of i*j pixels, in combination with the other elements of the claim.  The closest prior art of record, Sztuk in view of Tokunaga and further in view of Ackerman teaches the method of claim 1, however, the combination fails to reasonably teach or suggest “- reading out a number of image parts, IPART(1...N), one at a time, by the image sensor device, wherein the number of image parts corresponds to the value of 10the partial readout parameter, PR; and - generating a second image by combining, by the processing circuitry, the read out image parts, IPART(1...N), into a combined image of i*j pixels” as currently claimed.
Claim 4 is objected to because the prior art of record fails to teach or suggest wherein the determining, by the processing circuitry, the updated number, Nupdated, of image parts for partial readout by the image sensor 15device based on the current number of image parts and the intensity value, 11, of the first image comprises: - obtaining, by the processing circuitry, a factor a, the factor a being a numeric value; and - if Ides > 11, setting, by the processing circuitry, the updated number, Nupdated, of 20image parts to: Nupdated = round(N*a); or - if Ides < 11, setting, by the processing circuitry, the updated number, Nupdated, of image parts to: Nupdated = round(N/a), in combination with the other elements of the claim.  The closest prior art of record, Sztuk in view of Tokunaga and further in view of Ackerman teaches the method of claim 1, however, the combination fails to reasonably teach or suggest wherein the determining, by the processing circuitry, the updated number, Nupdated, of image parts for partial readout by the image sensor 15device based on the current number of image parts and the intensity value, 11, of the first image comprises: - obtaining, by the processing circuitry, a factor a, the factor a being a numeric value; and - if Ides > 11, setting, by the processing circuitry, the updated number, Nupdated, of 20image parts to: Nupdated = round(N*a); or - if Ides < 11, setting, by the processing circuitry, the updated number, Nupdated, of image parts to: Nupdated = round(N/a)” as currently claimed.
Claim 5 is objected to because the prior art of record fails to teach or suggest wherein the determining, by the processing circuitry, the updated number, Nupdated, of image parts for partial readout by the image sensor device based on the current number of image parts and the intensity value, 11, of the first image comprises: 5- determining, by the processing circuitry, a factor a = Ides/11; and - setting, by the processing circuitry, the updated number, Nupdated, of image parts to: Nupdated = round(N/a), in combination with the other elements of the claim.  The closest prior art of record, Sztuk in view of Tokunaga and further in view of Ackerman teaches the method of claim 1, however, the combination fails to reasonably teach or suggest “wherein the determining, by the processing circuitry, the updated number, Nupdated, of image parts for partial readout by the image sensor device based on the current number of image parts and the intensity value, 11, of the first image comprises: 5- determining, by the processing circuitry, a factor a = Ides/11; and - setting, by the processing circuitry, the updated number, Nupdated, of image parts to: Nupdated = round(N/a)” as currently claimed.
Claims 6 and 7 are objected to due to their dependence on claim 4.
Claim 8 is objected to because the prior art of record fails to teach or suggest wherein determining the intensity value, 11, of the first image comprises setting, by the processing circuitry, the intensity value, 11, of the first 15image to the Xth percentile of a histogram of the intensities of the first image, X being a preset percentage between 0 % and 100 %, in combination with the other elements of the claim.  The closest prior art of record, Sztuk in view of Tokunaga and further in view of Ackerman teaches the method of claim 1, however, the combination fails to reasonably teach or suggest “wherein determining the intensity value, 11, of the first image comprises setting, by the processing circuitry, the intensity value, 11, of the first 15image to the Xth percentile of a histogram of the intensities of the first image, X being a preset percentage between 0 % and 100 %” as currently claimed.
Claim 11 is objected to because the prior art of record fails to teach or suggest being configured to repeat the steps of: reading out a number of image parts, IPART(1... N), one at a time, by the image sensor device, wherein the number of image parts corresponds to the value of the partial readout parameter, PR; and generating a second image by combining, by the processing circuitry, the read out image parts, IPART(1... N), into a combined image of i*j pixels until the intensity value, 11, of the first image is within the preset allowed deviation, d, from the preset desired intensity value, Ides, in combination with the elements of claim 1 from which it is dependent.  The closest prior art of record, Sztuk in view of Tokunaga and further in view of Ackerman teaches the system of claim 10, however, the combination fails to reasonably teach or suggest “being configured to repeat the steps of: reading out a number of image parts, IPART(1... N), one at a time, by the image sensor device, wherein the number of image parts corresponds to the value of the partial readout parameter, PR; and generating a second image by combining, by the processing circuitry, the read out image parts, IPART(1... N), into a combined image of i*j pixels until the intensity value, 11, of the first image is within the preset allowed deviation, d, from the preset desired intensity value, Ides” as currently claimed.
Claim 12 is objected to because the prior art of record fails to teach or suggest being configured to repeat the steps of: reading out a number of image parts, IPART(1... N), one at a time, by the image sensor device, wherein the number of image parts corresponds to the value of the partial readout parameter, PR; and generating a second image by combining, by the processing circuitry, the read out image parts, IPART(1... N), into a combined image of i*j pixels until the intensity value, 11, of the first image is within the preset allowed deviation, d, from the preset desired intensity value, Ides, in combination with the elements of claim 1 from which it is dependent.  The closest prior art of record, Sztuk in view of Tokunaga and further in view of Ackerman teaches the system of claim 10, however, the combination fails to reasonably teach or suggest “being configured to repeat the steps of: reading out a number of image parts, IPART(1... N), one at a time, by the image sensor device, wherein the number of image parts corresponds to the value of the partial readout parameter, PR; and generating a second image by combining, by the processing circuitry, the read out image parts, IPART(1... N), into a combined image of i*j pixels until the intensity value, 11, of the first image is within the preset allowed deviation, d, from the preset desired intensity value, Ides” as currently claimed.
Claim 13 is objected to because the prior art of record fails to teach or suggest wherein the processing circuitry is configured to determine the updated number, Nupdated, of image parts for partial readout by the image sensor device based on the current number of image parts and the intensity value, 11, of the first image by: - obtaining a factor a, the factor a being a numeric value; and - if Ides > 11, setting the updated number, Nupdated, of image parts to: Nupdated = round(N*a); or - if Ides < 11, setting the updated number, Nupdated, of image parts to: Nupdated = round(N/a), in combination with the elements of claim 1 from which it is dependent.  The closest prior art of record, Sztuk in view of Tokunaga and further in view of Ackerman teaches the system of claim 10, however, the combination fails to reasonably teach or suggest “wherein the processing circuitry is configured to determine the updated number, Nupdated, of image parts for partial readout by the image sensor device based on the current number of image parts and the intensity value, 11, of the first image by: - obtaining a factor a, the factor a being a numeric value; and - if Ides > 11, setting the updated number, Nupdated, of image parts to: Nupdated = round(N*a); or - if Ides < 11, setting the updated number, Nupdated, of image parts to: Nupdated = round(N/a)” as currently claimed.
Claim 14 is objected to because the prior art of record fails to teach or suggest wherein the processing circuitry is configured to determine the updated number, Nupdated, of image parts for partial readout by the image sensor device based on the current number of image parts and the intensity value, 11, of the first image by: - determining a factor a = Ides/11, and - setting the updated number, Nupdated, of image parts to: Nupdated = round(N*a), in combination with the elements of claim 1 from which it is dependent.  The closest prior art of record, Sztuk in view of Tokunaga and further in view of Ackerman teaches the system of claim 10, however, the combination fails to reasonably teach or suggest “wherein the processing circuitry is configured to determine the updated number, Nupdated, of image parts for partial readout by the image sensor device based on the current number of image parts and the intensity value, 11, of the first image by: - determining a factor a = Ides/11, and - setting the updated number, Nupdated, of image parts to: Nupdated = round(N*a)” as currently claimed.
Claims 15 and 16 are objected to due to their dependence on claim 13.
Claim 17 is objected to because the prior art of record fails to teach or wherein the processing is configured to determine the intensity value, 11, of the first image by setting it to the Xth percentile of a histogram of the intensities of the first image, X being a preset percentage between 0 % and 100 %, in combination with the elements of claim 1 from which it is dependent.  The closest prior art of record, Sztuk in view of Tokunaga and further in view of Ackerman teaches the system of claim 10, however, the combination fails to reasonably teach or suggest “wherein the processing is configured to determine the intensity value, 11, of the first image by setting it to the Xth percentile of a histogram of the intensities of the first image, X being a preset percentage between 0 % and 100 %” as currently claimed.
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Petljanski et al. (United States Patent Application Publication 2020/0278539) teaches a system for eye tracking.
Zadeh et al. (United States Patent Application Publication 2018/0204111) teaches a method of pattern recognition.
Mohanakrishnan et al. (United States Patent Application Publication 2014/0063221) teaches an eye tracking system.
Shin (United States Patent Application Publication 2002/0039433) teaches a method of iris identification.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696